Citation Nr: 0507059	
Decision Date: 03/11/05    Archive Date: 03/21/05

DOCKET NO.  03-02 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for 
schizophrenia.  


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1977 to 
September 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in North Little Rock, Arkansas.  The veteran 
testified before the undersigned Judge in an April 2004 
hearing at the RO.  

The record reflects that the Board denied the veteran's 
application to reopen his claim of service connection for 
psychiatric disability in July 1994.  As discussed below, the 
July 1994 Board decision became final.  38 U.S.C.A. § 7104.  
In the current appeal, it appears that the RO may have 
reopened the veteran's claim, however, the Board does not 
have jurisdiction to consider a claim that has been 
previously adjudicated unless new and material evidence is 
presented.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996). See also Winters v. West, 12 Vet. App. 203 (1999).  
Therefore, although the RO in the current appeal has reviewed 
this claim on a de novo basis, the issue is as stated on the 
title page.

The issue of entitlement to service connection for 
schizophrenia is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By decision in July 1994, the Board denied the veteran's 
application to reopen a claim of service connection claim for 
a psychiatric disorder.  

2.  Evidence received since the July 1994 Board decision is 
so significant that it must be considered in order to fairly 
decide the merits of the claim of entitlement to service 
connection for schizophrenia.


CONCLUSIONS OF LAW

1.  The July 1994 Board decision, which denied a claim to 
reopen the veteran's service connection claim for psychiatric 
disorder, is final.  38 U.S.C.A. § 7104 (West 2002).

2.  New and material evidence has been received since the 
July 1994 Board  decision, and the claim of entitlement to 
service connection for schizophrenia is reopened.  8 U.S.C.A. 
§§ 5103, 5103A, 5107, 5108, and 7104 (West 2002); 38 C.F.R. 
§§ 3.156 (prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to notify and assist   

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

The Board has considered the veteran's new and material claim 
with respect to the Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. §§ 5100 et. seq. (West 2002).  Given the 
favorable outcome set forth below, no conceivable prejudice 
to the veteran could result from this adjudication.  See 
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  Thus, the 
additional delay in the adjudication of this issue, which 
would result from a remand solely to allow the RO to apply 
the VCAA, would not be justified.  In other words, the 
veteran will not be prejudiced by the Board proceeding to a 
decision in this matter since the outcome represents a 
reopening of his claim and as explained below, also remand 
for further development.

II.  New and Material

The RO denied the veteran's claim for entitlement to service 
connection for nervous condition in a March 1986 rating 
decision.  The veteran was advised of his procedural and 
appellate rights in May 1986; however, he did not appeal.  
Prior unappealed decisions of the RO are final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.160(d) (2004).  

Following the March 1986 rating decision, the veteran 
attempted to reopen his service connection claim, but was 
denied in a July 1994 Board decision.  Unless the Chairman of 
the Board orders reconsideration, all Board decisions are 
final on the date stamped on the face of the decision.  38 
U.S.C.A. §§ 511(a), 7103(a), 7104(a); 38 C.F.R. § 20.1100(a).

While both the RO determination in May 1986 and the Board 
decision in July 1994 are final, if new and material evidence 
is presented or secured, VA shall reopen the claims and 
review the former disposition of the claims.  Manio v. 
Derwinski, 1 Vet. App 145 (1991).  When determining whether 
additional evidence is new and material, VA must determine 
whether such evidence has been presented under 38 C.F.R. 
§ 3.156(a) in order to have a finally denied claim reopened 
under 38 U.S.C.A. § 5108 (West 2002).  Specifically, under 
38 C.F.R. § 3.156(a), new and material evidence is defined as 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  

The Board notes that the regulations were also recently 
amended to define "new" as not previously submitted and 
"material" as related to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a).  However, 
these regulations are effective prospectively for claims 
filed on or after August 29, 2001, and are therefore not 
applicable in this case as the veteran's claim to reopen was 
filed prior to August 29, 2001.  

The credibility of the evidence is presumed in determining 
whether new and material evidence has been submitted.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  

Schizophrenia

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 1131 (West 2002).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  If 
pscyhosis is manifested to a compensable degree in the first 
post-service year, it may be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may be also granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R.  § 3.303(d) 
(2004).  

The RO originally denied the veteran's service connection 
claim for nervous disorder based upon a review of the service 
medical records and post-service medical records from June 
1982 to July 1985.  Service medical records were negative for 
complaints of or treatment for a nervous disorder or other 
psychiatric problem.  Post-service medical records show 
hospitalization for alcohol withdrawal and alcohol 
hallucinosis in July 1982.  In May 1983, the veteran was 
diagnosed as having paranoid personality.  

Based upon the above evidence, the RO denied the claim in a 
May 1986 rating decision. The RO determined that there was no 
evidence of a psychiatric problem in service or within one 
year following service.  

In the July 1994 decision, the Board denied the veteran's 
application to reopen his service connection claim for 
psychiatric disorder on the basis that although there was new 
evidence of a current psychiatric disorder, there was no new 
and material evidence indicating that the veteran's current 
psychiatric problems were related to service. 

Evidence received since the July 1994 Board decision includes 
numerous VA medical records, private medical records, lay 
person statements, records from Social Security 
Administration, and from the veteran.  Of all the new medical 
evidence submitted, only two medical records, from Dr. Sajida 
Mathew dated in July 2002 and October 2002, address the 
matter of whether the veteran's current schizophrenia is 
related to service. 

In the July 2002 medical statement, Dr. Mathew indicated that 
the veteran has sought treatment at his mental health agency 
since 1982 and is currently diagnosed as having paranoid 
schizophrenia.  The physician discussed the veteran's 
experiences in high school, active duty service, and post-
service years.  In the end, the physician opined that the 
veteran could have had symptoms of schizophrenia as early as 
1977.  

In the October 2002 medical statement, Dr. Mathew added that 
after reviewing the veteran's records dating back to 1977, it 
was his opinion that the veteran's illness may have been 
aggravated by his military service.  

The two medical records discussed above from Dr. Mathew are 
new in that neither were part of the record at the time of 
the July 1994 Board decision.  Moreover, these records are 
material as the statements relate the veteran's current 
psychiatric problems to 1977, or when the veteran was in 
service.  Evidence considered in the July 1994 Board decision 
did not show a nexus or connection between the veteran's 
current psychiatric disorder and service.  Therefore, Dr. 
Mathew's medical statements are so significant that they must 
be considered in order to fairly decide the merits of the 
claim.  As such, such evidence is material to his claim and 
therefore reopens his service connection claim for 
schizophrenia.  

ORDER

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for schizophrenia.  
To this extent only, the appeal is granted.


REMAND

Having reopened the service connection claim for 
schizophrenia, the current decision must be based on a de 
novo review of the record.

VA must make reasonable efforts to assist the veteran in 
notifying the veteran of the evidence necessary to 
substantiate his claim and assisting the veteran in obtaining 
such evidence, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  

In this case, there is no evidence in the record that the 
veteran was provided satisfactory notice of the VCAA in 
accordance with 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002).  A remand is necessary in order to meet such 
requirements.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  Although service medical records are negative for 
psychiatric problems, Dr. Mathew's medical statements dated 
in July and October 2002 appear to attribute the veteran's 
schizophrenia to service.  The medical evidence does show 
treatment for hallucination and personality paranoia as early 
as 1982.  Schizophrenia (psychosis) is a presumptive 
condition for purposes of service connection.  38 C.F.R. 
§§  3.307, 3.309(a).  Thus, a VA examination is necessary to 
determine the veteran's current diagnosis and whether his 
current psychiatric condition is related to service.  See 
Duenas v. Principi, No. 03-1251 (U.S. Vet. App. Dec. 15, 
2004) (per curiam).  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following: 

1.  The VBA AMC must take any necessary 
action to ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002).  The notice 
must inform the appellant (1) of the 
information and evidence not of record 
that is necessary to substantiate the 
claim, (2) of the information and 
evidence that VA will seek to provide, 
(3) of the information and evidence that 
the appellant is expected to provide and 
(4) request that the appellant provide 
any evidence in his possession that 
pertains to the claim.  He must also be 
informed of the appropriate time 
limitation within which to submit any 
evidence or information.  38 U.S.C.A. § 
5103(a) and (b) (West 2002); 38 C.F.R. § 
3.159(b) (2003); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

2.  After completion of the above, the 
veteran should be scheduled for a VA 
psychiatric examination to ascertain the 
nature, extent, and etiology of his 
psychiatric condition.  It is imperative 
that the claims file be made available to 
and reviewed by the examiner in 
connection with the examination.  The 
examiner is asked to specifically provide 
an opinion as the veteran's current 
diagnosable psychiatric disabilities.  
The examiner should also provide an 
opinion as to whether it is as least as 
likely as not that the veteran's current 
psychiatric disabilities, if any, are 
related to the veteran's service, or 
otherwise if the veteran's schizophrenia 
was manifest within one year following 
service.  The opinion should be based on 
sound medical principles and the facts of 
the case.  Detailed reasons and bases for 
all diagnoses and opinions should be 
provided including a discussion of 
evidence relied on for opinion.  

3.  After undertaking any other 
development deemed essential in addition 
to that specified above, the VBA AMC/RO 
should review the claims file and 
adjudicate the veteran's service 
connection claim.  If the benefit sought 
on appeal remains denied, the veteran 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
discussion of all pertinent regulations.  
An appropriate period of time should be 
allowed for response.  

The veteran has the right to submit additional 
evidence/argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	K. OSBORNE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


